Case 1:19-cv-00434-CFC-CJB Document 250 Filed 08/24/20 Page 1 of 9 PageID #: 15660


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN               )
 BIOTECH, INC.                               )
                                             )      C. A. No.: 18-192-CFC (CJB)
              Plaintiffs,                    )      (CONSOLIDATED)
                                             )
                        v.                   )
                                             )
 CIPLA LTD, et al.,                          )
                                             )      REDACTED - PUBLIC VERSION
              Defendants.                    )

 PHARMACYCLICS LLC and JANSSEN               )
 BIOTECH, INC.                               )
                                             )
              Plaintiffs,                    )      C. A. No.: 19-434-CFC (CJB)
                                             )
                        v.                   )
                                             )
 ALVOGEN PINE BROOK LLC and NATCO            )
 PHARMA LTD.,                                )
                                                    REDACTED - PUBLIC VERSION
                                             )
              Defendants.                    )


                   DEFENDANTS’ RESPONSIVE LETTER BRIEF
           IN OPPOSITION TO PLAINTIFFS’ SECOND MOTION TO STRIKE
Case 1:19-cv-00434-CFC-CJB Document 250 Filed 08/24/20 Page 2 of 9 PageID #: 15661


  Dear Magistrate Judge Burke:

          Alvogen Pine Brook LLC, Natco Pharma Ltd. (together, “Alvogen”), Zydus Worldwide
  DMCC and Cadila Healthcare Ltd. (together, “Zydus”); and, Sandoz Inc. and Lek Pharms. d.d.
  (together, “Sandoz”), (collectively, “Defendants”) oppose Plaintiffs’ second motion to strike. In
  a thinly veiled attempt to distract from their own discovery failures1, Plaintiffs filed yet another
  motion to strike, raising issues that apparently were not worthy of addressing in their first
  motion. It is clear why—although ostensibly styled as a motion to strike under Rule 37,
  Plaintiffs challenge the form and merits of Defendants’ theories, not legitimately whether they
  were timely-disclosed. As discussed below, Defendants properly notified Plaintiffs of the
  theories raised in their second motion during discovery and in Defendants’ expert reports, and
  Plaintiffs’ merit-based arguments cannot be resolved in a discovery dispute motion. The Court
  should deny Plaintiffs’ second motion to strike in its entirety.

  A.      Dr. Swift’s Opinions Were Timely Disclosed. Plaintiffs’ purported problem with Dr.
  Swift’s opinions, for the most part, is not whether they were timely disclosed. Instead, Plaintiffs
  challenge the form and merits of Dr. Swift’s theories—issues that are not appropriate for a Rule
  37 discovery motion. See LEO Pharma A/S v. Actavis Labs. UT, Inc., 2018 WL 3374094, at *2
  (D. Del. June 18, 2018) (denying motion to strike that was “at its core, a Daubert motion best
  reserved for resolution by the trial judge” (citing BASF Corp. v. Johnson Matthey Inc., C.A. No.
  14-1204 (D.I. 167) (D. Del. May 1, 2018) (“Plaintiff wants to resolve the [letter motion to quash
  an expert report] through the more expeditious and less expensive discovery dispute procedure.
  Unfortunately, it really is not a discovery dispute”)). The Pennypack factors cannot support
  exclusion of Dr. Swift’s opinions. As discussed below, there is no prejudice to Plaintiffs because
  Alvogen timely disclosed the opinions at issue, or properly made them in response to Plaintiffs’
  expert, Dr. Myerson. Moreover, Plaintiffs indisputably have had the opportunity to investigate
  and respond to the challenged theories—there is nothing to “cure.” Because Alvogen timely
  disclosed its arguments, Plaintiffs have no legitimate basis to allege that Alvogen failed to
  comply with its discovery obligations. The Court should deny Plaintiffs’ improper form-over-
  substance effort to exclude any of Dr. Swift’s opinions.

          The Challenged Anticipation Arguments: Alvogen timely notified Plaintiffs of its
  anticipation theories, in its contentions and in Dr. Swift’s opening expert report—which
  Plaintiffs concede “was the time for Alvogen to disclose such theories and evidence.” D.I. 230,
  436, at 1. Nonetheless, Plaintiffs improperly move to strike three categories of anticipation
  arguments: (1) that Advani 2010 and Fowler 2010 inherently anticipate the asserted ’753, ’455,
  ’548, and ’140 Patents (the “Crystalline Form Patents”); (2) that Pollyea 2009, Advani 2010,
  Fowler 2010, and/or the Honigberg Patents anticipate the ’455, ’548, and ’140 Patents; and (3)
  timely-disclosed anticipation arguments as to which Alvogen allegedly added support.

          (1)     Inherent Anticipation by Advani 2010 and Fowler 2010: One of the many reasons
  that the Crystalline Form Patents are invalid is that Advani 2010, Fowler 2010, and Pollyea 2009

  1
    For example, Plaintiffs’ footnote 2 bizarrely lists a litany of allegedly late opinions which
  Plaintiffs do not seek to strike. Given that the issues in Plaintiffs’ second motion already border
  on frivolous, Defendants will not catalog the reasons why Plaintiffs’ list is meritless, other than
  to note that it is another example of Plaintiffs apparently trying to shift the focus away from their
  voluminous untimely expert opinions addressed in Defendants’ motion to strike. See D.I. 232.


                                                    1
Case 1:19-cv-00434-CFC-CJB Document 250 Filed 08/24/20 Page 3 of 9 PageID #: 15662


  inherently anticipate the crystalline Form A claimed therein. The reason is substantively similar
  for all references—they, for example, demonstrate that “PCI-32765 used in these studies
  inherently was Form A of the claimed compound.” Ex. 1, Alvogen Final Non-Honigberg
  Invalidity Cont., at 151 (addressing ’753 Patent); see also id. at 220-222 (’455 patent), 276-277
  (’548 patent), 291-293 (’140 patent). Dr. Swift’s opening expert report likewise opined, for
  example, that the “crystalline form of PCI-32765” inherently discloses the crystalline Form A
  claimed in the Crystalline Form Patents. Ex. 2, Swift Op. Rpt., at ¶ 293; see also id. at ¶¶ 396-
  398, ¶¶ 483-484, ¶¶ 568-570. Because the analysis is substantially the same for all three
  references, Dr. Swift’s opening report described it fully with respect to one reference (Pollyea
  2009), and incorporated it by reference for the remaining two (Advani 2010 and Fowler 2010).
  There is nothing improper about this form of disclosure—indeed, Plaintiffs’ rebuttal expert Dr.
  Myerson clearly understood Dr. Swift’s anticipation arguments, disputing only that the
  references disclose crystalline Form A. See Ex. 3, Myerson Reb. Rpt., at ¶¶ 102 (contending
  “Pollyea 2009 also does not identify the physical form of PCI-32765 . . .”); 107 (contending
  “Advani 2010 does not identify” same); 111 (contending “Fowler 2010 does not identify” same).
  A cursory review of the challenged paragraphs in Dr. Swift’s reply report makes clear that her
  reply opinions are directly responsive to Dr. Myerson’s rebuttal—a proper “true rebuttal” that
  does not disclose new theories.2 See Novartis Pharms. Corp. v. Actavis, Inc., 2013 WL 7045056,
  at *9, *12 n. 13 (D. Del. Dec. 13, 2013) (refusing to strike arguments that “further elaborate[d]
  upon opinions offered in [the] opening report” and were “specifically tailored to address
  assertions made . . . about those [opening report] theories or bases of opinion” made on rebuttal).

          (2)     Anticipation of the ’455, ’548, and ’140 Patents: As discussed above, Pollyea
  2009, Advani 2010, and Fowler 2010 anticipate all of the Crystalline Form Patents because these
  references inherently disclose crystalline Form A. The Honigberg Patents also inherently
  disclose this element of each of the Crystalline Form Patents because, for example, they
  “disclose[] crystalline forms of ibrutinib, which would necessarily include Form A, and the
  claimed physical properties thereof.” Ex. 1, Alvogen’s Final Non-Honigberg Invalidity Cont., at
  153; see also id. at 223-224, 279-280, 294-296. Dr. Swift admittedly included these anticipation
  theories in her opening expert report.3 Yet Plaintiffs complain, again, that Dr. Swift did not copy

  2
    Dr. Swift’s reply report, for example, properly responded to Dr. Myerson’s specific rebuttal
  points, including his contention “that Pollyea 2009, Advani 2010, and Fowler 2010 do not
  identify the physical form of PCI-32765, state whether PCI-32765 is crystalline, or provide any
  analytical characteristics of PCI-32765.” See, e.g., Ex. 4, Swift Rep. Rpt., at ¶ 47; see also id. at
  ¶¶ 47-63 (rebutting Dr. Myerson’s opinion that the three references do not disclose crystalline
  Form A), 71 (describing why “the crystalline Form A of ibrutinib . . . used for the Phase I dose
  escalation study described in Pollyea 2009, Advani 2010, and Fowler 2010 has the same
  properties as those recited in the Asserted Claims of the Crystalline Form Patents”), 90
  (summarizing inherent anticipation rebuttal), 114-150 (replying to Dr. Myerson’s rebuttal
  opinions regarding Advani 2010 and Fowler 2010).
  3
    Because Pollyea 2009, Advani 2010, Fowler 2010, and the Honigberg Patents anticipate each
  of the Crystalline Form Patents for essentially the same reasons (at least those relevant here), Dr.
  Swift detailed those reasons once in her opening report with respect to the ’753 Patent, and
  incorporated that discussion by reference for the remaining Crystalline Form Patents. See, e.g.,
  Ex. 2, Swift Op. Rpt., at ¶¶ 291-300, 396, 483, 568. Dr. Swift also addressed any issues specific
  to the claims of each Crystalline Form Patent. See, e.g., id. at ¶¶ 397-398 (addressing “melting
  temperature” of claim 10, and “non-hygroscopic” element of claim 12, of the ’455 patent).


                                                    2
Case 1:19-cv-00434-CFC-CJB Document 250 Filed 08/24/20 Page 4 of 9 PageID #: 15663


  and paste them separately for each of the Crystalline Form Patents—an unnecessary exercise in
  light of Alvogen’s clear disclosure of its theory during discovery and in Dr. Swift’s opening
  report. Notably, Plaintiffs’ rebuttal validity expert Dr. Myerson cross-referenced arguments for
  the Crystalline Form Patents in the same manner. See, e.g., Ex. 3, Myerson Reb. Rpt., at ¶ 134
  (“[F]or all of the reasons explained above in Section IX.A.2 [regarding the ’753 Patent], Pollyea
  2009 does not anticipate claims 1-8, 10, and 12 of the ’455 patent”). Plaintiffs’ letter also
  conspicuously fails to identify any allegedly “new” theories in Dr. Swift’s reply report, which
  properly responded to Dr. Myerson’s specific critiques. See, e.g., Ex. 4, Swift Rep. Rpt., at ¶ 47
  (citing and responding to Myerson Reb. Rpt., at ¶¶ 102-103, 107-108, 111-112). Again, there is
  no basis to strike Dr. Swift’s reply to Dr. Myerson’s rebuttal arguments. See Novartis, 2013 WL
  7045056, at *9, *12 n. 13 (refusing to strike reply arguments “tailored to address assertions
  made” on rebuttal, even though they elaborated upon prior opinions).

          (3)     Documents Cited in Dr. Swift’s Reply Report: The Court should also reject
  Plaintiffs’ improper attempt to strike a handful of documents that Dr. Swift cited in response to
  Dr. Myerson’s rebuttal opinions. Plaintiffs specifically identify only two documents—a
  European patent application, EP2854859, and its prosecution history. D.I. 230, 436, at 2.
  Belying Plaintiffs’ argument that these documents were “highly prejudicial,” (id. at 2) is the fact
  that the Defendants in the Capsule Action also cited them for the first time in their reply report,
  and Plaintiffs did not move to strike. See, e.g., Ex. 5, Stephenson Rep. Rpt., at ¶¶ 40, 67, 105.
  Nonetheless, Dr. Swift noted that these materials are “[c]onsistent with [her] opinion that the
  Honigberg Patents inherently disclose crystalline Form A,” and cited them in direct response to
  “Dr. Myerson’s argument that the synthesis process disclosed in Example 1b only resulted in
  amorphous Ibrutinib.” Ex. 4, Swift Rep. Rpt., at ¶ 154. The same is true regarding the
  documents Plaintiffs characterize as “Plaintiffs’ non-public documents in alleged support of her
  inherent anticipation theory.” D.I. 230, 436, at 2. While Plaintiffs failed to specifically identify
  these documents, the cited paragraphs in Plaintiffs’ letter brief confirm that they likewise rebut
  arguments in Dr. Myerson’s rebuttal report—arguments that Plaintiffs never previously disclosed
  in response to Defendants’ interrogatories.4 See, e.g., Ex. 6A, 11-12-19 Plfs’ Responses to
  Alvogen Interrogatories, at 16-18 (incorporating response to Joint Interrogatory No. 1 (Ex. 6B),
  which did not address anticipation argument). Providing further support for timely-disclosed
  arguments is proper. See INVISTA N. Am. S.A.R.L.. v. M & G USA Corp., 2013 WL 3216109, at
  *2 (D. Del. June 25, 2013) (denying in part motion to strike, finding “supporting citations” in a
  reply report were proper where they pertained to “subject matter that was originally disclosed in
  [the expert’s] opening report and presented no new or changed opinions.”).

          The Challenged Obviousness-Type Double Patenting (“OTDP”) Arguments: During
  discovery and in Dr. Swift’s opening expert report, Alvogen contended that the ’753 Patent is
  also invalid due to OTDP over the claims of several asserted patents, including the ’455 Patent.




  4
    See, e.g., Ex. 4, Swift Rep. Rpt., at ¶ 47 (Rebutting Dr. Myerson’s claim that references “do not
  identify the physical form of PCI-32765”); 65 (Responding “to Dr. Myerson’s criticism that my
  Opening Report ‘not does cite to anything in [Pharmacyclics’] documents that links a specific
  batch record to the Phase I study’”); 71-89 (addressing same critique by Dr. Myerson); 93
  (same); 109-111 (disagreeing (yet addressing) “Dr. Myerson[‘s] conten[tion] that I have not
  addressed the specific claims of the ’140 Patent in my analysis.”); 127-129 (same); 148 (same).


                                                   3
Case 1:19-cv-00434-CFC-CJB Document 250 Filed 08/24/20 Page 5 of 9 PageID #: 15664


  See, e.g., Ex. 2, Swift Op. Rpt., at ¶¶ 282-290.5 Plaintiffs are wrong that “instead of comparing
  the claims of the ’753 Patent to the claims of the ’455 Patent, Dr. Swift cross-referenced her
  argument” regarding the ’444 Patent. D.I. 230, 436, at 2. Dr. Swift indeed compared the claims
  of the ’753 Patent with that of the ’455 patent, showing how the ’455 Patent also “recites the
  chemical formula for ibrutinib and certain physical properties associated with Form A and
  recited in the ’753 Patent claims.” Ex. 2, Swift Op. Rpt., at ¶ 284.6 The three paragraphs
  Plaintiffs move to strike disclose no new theories—they address Dr. Myerson’s rebuttal opinion
  regarding the alleged scope of the ’753 Patent claims. Ex. 4, Swift Rep. Rpt., at ¶¶ 259-261.

           The Challenged Indefiniteness Argument: Finally, Plaintiffs seek to exclude two
  narrow opinions in Dr. Swift’s rebuttal report that the terms “non-hygroscopic” and “unsolvated”
  are indefinite, incorrectly arguing that Alvogen withheld its theory until rebuttal expert reports
  instead of disclosing it during claim construction. First, this Court did not address pure
  indefiniteness challenges during claim construction. Second, Alvogen indeed disclosed the basis
  for its indefiniteness theory before rebuttal expert reports. Dr. Swift’s opening expert report, for
  example, described the lack of clarity regarding the terms in question. See Ex. 2, Swift Op. Rpt.,
  at ¶¶ 156-162 (describing, for example, why the ambiguity with respect to the term “unsolvated”
  does not further limit the claim from which it depends), 330 (“A POSA would understand that
  whether the crystalline form is non-hygroscopic does not distinguish between the crystalline
  forms A-F of the ibrutinib compound.”). Third, Dr. Myerson’s opening expert report provided
  new context regarding how Plaintiffs intended to apply the “non-hygroscopic” and “unsolvated”
  limitations to their infringement and secondary considerations arguments.7 Dr. Swift’s rebuttal
  properly responded to Plaintiffs newly-disclosed interpretations. Pharmastem Therapeutics, Inc.

  5
    Alvogen likewise contended during discovery that the “claims of the ’753 Patent are invalid for
  obviousness double patenting” because they claim the same form of the compound “as claim 1 of
  the ’455 Patent,” and any remaining limitations of the ’753 Patent claims are “intrinsic
  properties” that “do not add to the patentability of the claims.” Ex. 1, Alvogen Final Non-
  Honigberg Invalidity Cont., at 148.
  6
    Dr. Swift’s reference to the ’444 Patent clearly related to her prior opinion that a person of
  ordinary skill would have understood that “the remaining claim limitations of claim 1 of the ’753
  Patent are merely physical properties (e.g., XRPD peaks, . . .) that were inherent properties of
  crystalline Form A of ibrutinib.” Compare Ex. 2, Swift Op. Rpt., at ¶ 228; with id. at ¶ 285
  (“For the reasons discussed for the ’444 Patent, claim 1 of the ’753 Patent is invalid for
  obviousness-type double patenting over claim 1 of the ’455 Patent. This is emphasized by the
  fact that both claims recite a crystalline Form A of ibrutinib, and also recite specific XRPD
  pattern 2-Theta peaks, which are purportedly inherent to Form A.”) (emphasis added).
  7
    For example, as to the term “non-hygroscopic,” Dr. Myerson’s opening report elaborated on
  Plaintiffs’ contentions. Compare, Ex. 7, Plfs’ Final Infgmt. Cont., Ex. M, at M-8 (citing string of
  documents following term “[n]on-hygroscopicity:”) with Ex. 8, Myerson Op. Rpt., at ¶ 491
  (describing contention that “crystalline Form A of ibrutinib used in Alvogen’s ANDA Product,
  which Alvogen has described as ‘consistently produc[ing] Form-A as PXRD pattern given in US
  2013/0338172 A1,’ is non-hygroscopic”). The same is true regarding the term “unsolvated.”
  Compare, Ex. 7, Plfs’ Final Infgmt. Cont., Ex. M, at M-26 (contending that “Alvogen’s API and
  ANDA Products contain the crystalline form of claim 1, wherein the crystalline form is
  unsolvated” and citing documents); with Ex. 8, Myerson Op. Rpt., at ¶ 489 (describing
  contention regarding how “[t]he specifications for loss on drying and residual solvents also show
  that Alvogen’s ibrutinib drug substance is unsolvated”).


                                                   4
Case 1:19-cv-00434-CFC-CJB Document 250 Filed 08/24/20 Page 6 of 9 PageID #: 15665


  v. Viacell, Inc., 2003 WL 124149, at *1 n.1 (D. Del. Jan. 13, 2003) (“[w]hile the court recognizes
  that a determination of indefiniteness is necessarily intertwined to some degree
  with claim construction, it is clear that the court must first attempt to determine what a claim
  means before it can determine whether the claim is invalid for indefiniteness.”). Plaintiffs also
  failed to show any prejudice from Dr. Swift’s indefiniteness arguments—a legal issue which
  Plaintiffs addressed in their reply report. See, e.g., Ex. 9, Myerson Rep. Rpt., at ¶ 149.

          B.       The Court Should Not Strike Any Portions of Dr. Stephenson’s Reply
  Report. The portions of Dr. Stephenson’s Reply Report Plaintiffs identify as “new” are directly
  responsive to arguments raised by Plaintiffs. See Helios Software, LLC v. Spectorsoft Corp.,
  2014 WL 4796111, at *3 (D. Del. Sept. 18, 2014) (“Reply reports ‘may cite new evidence and
  data so long as the new evidence and data is offered to directly contradict or rebut the opposing
  party’s expert.’”) (quotation omitted). Additionally, Dr. Stephenson’s opinion that ibrutinib was
  in clinical trials before June 4, 2012 (see Ex. 5, Stephenson Rep. Rpt., at ¶¶ 42-47) was first
  offered in Dr. Stephenson’s opening report. See Ex. 10, Stephenson Op. Rpt., at ¶¶ 135-136
  (noting that “various prior art references indicated that Pharmacyclics was investigating ibrutinib
  through clinical trials” which would have “motivated a [POSA] to identify the most
  thermodynamically stable form of ibrutinib.”). Dr. Myerson challenged this motivation in his
  Responsive Report. See Ex. 3, Myerson Reb. Rpt., at ¶ 399 (disagreeing with Dr. Stephenson
  that the ’444 patent would motivate a POSA “to ‘invariably [] perform routine screening and
  characterization and identif[y] the crystalline form best [suited] for clinical and commercial
  development’ . . . [because] Dr. Stephenson provides no support for this conclusion other than
  impermissible hindsight.”). In response, Dr. Stephenson set forth these references, confirming
  the non-controversial fact that ibrutinib was in clinical trials as of June 4, 2012. See Ex. 5,
  Stephenson Rep. Rpt., at ¶¶ 42-45; Helios, 2014 WL 4796111, at *3 (“[C]ourts need not
  ‘automatically exclude anything an expert could have included in his or her original report. Such
  a rule would lead to the inclusion of vast amounts of arguably irrelevant material in an expert’s
  report on the off chance that failing to include any information in anticipation of a particular
  criticism would forever bar the expert from later introducing the relevant material. All that is
  required is for the information to repel other expert testimony . . .”) (quotation omitted).

          Furthermore, the Pennypack factors weigh against striking Dr. Stephenson’s opinions at
  least because they pose no risk of prejudice. None of Fowler 2010, Honigberg 2010, Buggy, and
  Honigberg ’742 are “new” references sprung on Plaintiffs in reply. All four references were
  disclosed in Defendants’ Final Invalidity Contentions in connection with related patents-in-suit.
  See Ex. 11, Defendants’ Final Invalidity Cont., at 59-61, 243-244, 250-251. See HSM Portfolio
  LLC v. Elpida Memory Inc., 2016 WL 552543, at *1 (D. Del. Feb. 11, 2016) (“Since these
  patents cover similar technology, it is unclear to me how prejudice arises from using, as a
  background reference, a prior art reference which had already been disclosed as prior art for
  another patent-in-suit.”). Moreover, Plaintiffs had an opportunity to depose Dr. Stephenson and
  cure any alleged prejudice and, in fact, asked him questions about ibrutinib clinical trials prior to
  2012. See Ex. 12, Stephenson Dep. Tr., at 174:13-190:13. Because Dr. Stephenson’s opinions
  constitute proper expert rebuttal testimony and do not raise any prejudice, the Court should not
  strike his opinions.




                                                    5
Case 1:19-cv-00434-CFC-CJB Document 250 Filed 08/24/20 Page 7 of 9 PageID #: 15666


                                          YOUNG CONAWAY STARGATT & TAYLOR,
                                          LLP

                                          /s/ James L. Higgins
                                          ________________________________
  OF COUNSEL                              Melanie K. Sharp (No. 2501)
                                          James L. Higgins (No. 5021)
  PROSKAUER ROSE LLP                      Steven W. Lee (No. 6676)
  Siegmund Y. Gutman                      1000 North King Street
  David M. Hanna                          Wilmington, DE 19801
  Michelle M. Ovanesian*                  (302) 571-6600
  Christopher D. Lynch                    msharp@ycst.com
  2029 Century Park East, Suite 2400      jhiggins@ycst.com
  Los Angeles, CA 90067-3010              slee@ycst.com
  (310) 557-2900

  Kimberly Q. Li                          Attorneys for Alvogen Pine Brook LLC and Natco
  One International Place                 Pharma Ltd.
  Boston, MA 02110-2600
  (617) 526-9600

  *Admitted to Practice in Delaware and
  Washington D. C. Only


                                              POTTER ANDERSON &CORROON LLP

                                              /s/ David E. Moore

                                              David E. Moore (#3983)
   OF COUNSEL:                                Bindu A. Palapura (#5370)
                                              Stephanie E. O’Byrne (#4446)
   KASOWITZ BENSON TORRES LLP                 Hercules Plaza, 6th Floor
   Jay R. Deshmukh                            1313 N. Market Street
   Shelley Ivan                               Wilmington, DE 19801
   Hershy Stern                               (302) 984-6000
   Jayita Guhaniyogi, Ph.D.                   dmoore@potteranderson.com
   M. Diana Danca                             bpalapura@potteranderson.com
   Trevor J. Welch                            sobyrne@potteranderson.com
   1633 Broadway
   New York, NY 10019                         Attorneys for Defendants Zydus Worldwide DMCC
   (212) 506-1700                             and Cadila Healthcare Limited




                                          6
Case 1:19-cv-00434-CFC-CJB Document 250 Filed 08/24/20 Page 8 of 9 PageID #: 15667


                                                HEYMAN ENERIO GATTUSO & HIRZEL LLP

                                                /s/ Dominick T. Gattuso

   OF COUNSEL:                                  Dominick T. Gattuso (#3630)
                                                300 Delaware Avenue, Suite 200
   ALSTON & BIRD LP                             Wilmington, DE 19801
   Natalie C. Clayton                           (302) 472-7300
   Jacob Bass                                   dgattuso@hegh.law
   90 Park Avenue, 15th Floor
   New York, NY 10016-1387                      Attorneys for Sandoz Inc. and Lek
   (212) 210-9400                               Pharmaceuticals d.d.

   Shri M. Abhyankar
   One Atlantic Center
   1201 West Peachtree Street, Suite 4900
   Atlanta, GA 30309-3424
   (404) 881-7000


  Dated: August 17, 2020




                                            7
 Case 1:19-cv-00434-CFC-CJB Document 250 Filed 08/24/20 Page 9 of 9 PageID #: 15668




Exhibits 1-12 Redacted in
       their Entirety
